Citation Nr: 1419078	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-36 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for thyroid cancer, to include as due to herbicide exposure.  

3.  Entitlement to service connection for benign prostatic hypertrophy, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder and major depressive disorder.

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

6.  Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy.

7.  Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy.

8.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease.

9.  Entitlement to a compensable rating for erectile dysfunction.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1968 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the RO in St. Petersburg, Florida.  The claims for service connection for hyperlipidemia and thyroid cancer arise from a February 2008 rating decision.  The increased rating appeals for diabetes mellitus, type II, bilateral lower extremity peripheral neuropathy, hypertension, and erectile dysfunction arise from an April 2010 rating decision.  The service connection for benign prostatic hypertrophy and entitlement to a TDIU appeals arise from a September 2010 rating decision.  The initial rating for coronary artery disease arises from a July 2011 rating decision.  Finally, the claim of service connection for an acquired psychiatric disability arises from a December 2013 rating decision.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to insure a total review of the evidence.  The RO has continued to develop evidence relevant to the appealed issues, but has not readjudicated the issues on appeal.  The AOJ will have the opportunity to address the additional evidence in the first instance on remand.  See 38 C.F.R. § 20.1304 (2013).

The Veteran testified before the undersigned at a November 2013 videoconference hearing.  A transcript has been associated with the file.

The issues of service connection for benign prostatic hypertrophy, thyroid cancer, and an acquired psychiatric disability and increased ratings for diabetes mellitus, type II, bilateral lower extremity peripheral neuropathy, hypertension, and erectile dysfunction, an initial increased rating for coronary artery disease, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has withdrawn his appeal seeking service connection for hyperlipidemia.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met as to service connection for hyperlipidemia.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Appeals

At the November 2013 hearing before the undersigned, the Veteran stated on the record and under oath that he withdrew his claim for service connection for hyperlipidemia.  His representative repeated this in a November 2013 brief received by VA the following week.  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  38 C.F.R. § 20.204(b).

As of November 2013, the Board had not yet issued a final decision on this issue; therefore the veteran's withdrawal of this issue is valid.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board on this particular matter is not appropriate and the Veteran's appeal should be dismissed as to service connection for hyperlipidemia.  Id.


ORDER

The claim of service connection for hyperlipidemia is dismissed.


REMAND

The Board must remand the remaining claims for additional development.

Prostate and Thyroid Disability Claims

The Veteran testified before the undersigned that he thought his benign prostatic hypertrophy and thyroid cancer may be due to herbicide exposure during service Vietnam or due to his service-connected diabetes mellitus, type II.  The Board remands to provide the Veteran with a VA examination to obtain a medical opinion as to whether the benign prostatic hypertrophy or thyroid cancer were caused by service, to include herbicide exposure, or caused or aggravated by the Veteran's diabetes mellitus, type II, and its complications.

Psychiatric Disability

A December 2013 rating decision denied service connection for an acquired psychiatric disability, to include generalized anxiety disorder and major depressive disorder.  The Veteran has submitted a January 2014 Notice of Disagreement as to the issue.  The claim must be remanded to allow the AOJ to provide the Veteran with a statement of the case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Disability Ratings and TDIU Claims

The Veteran filed his claims for increased ratings for diabetes, bilateral lower extremity peripheral neuropathy, and erectile dysfunction in November 2009.  A February 2010 notice letter asked the Veteran to provide medical records in support of his claims or to provide an authorized release so that VA might obtain such records on his behalf.  The Veteran returned the authorized release form in March 2010, identifying six providers from whom he wished records to be obtained.  The RO noted that these records had been associated with the claims file during previous claims.  However, not all of these records were obtained.  A February 2002 request for records sent to a St. Joseph's Hospital went unanswered.  The Veteran had also mentioned treatment by a Dr. L. Abrams in 1990's, but no records were obtained or requested at the time.  Records pertaining to the history of a service-connected disability may be relevant to assessing the current level of disability.  38 C.F.R. §§ 4.1, 4.2 (2013); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  VA authorized release forms, such as the Veteran completed in March 2010, expire after 180 days.  The Board remands to have the AOJ provide the Veteran with a new authorized release form and request he either complete and return it or provide the records personally to obtain records of treatment at St. Joseph's Hospital in 1998 and Dr. L. Abrams in 1997 and 1998.  

In a January 2011 statement, the Veteran alleged that he entered a VA vocational rehabilitation program in late 2008, about one year prior to the filing of the increased ratings claims in November 2009.  He reported participating in the program through November 2009, at which time he began an apparently fruitless job search.  Entering a VA vocational rehabilitation program requires an evaluation of feasibly attainable vocational goals, based on the combined effects of all present disabilities and disorders regardless of whether all the disabilities are service-connected.  See, e.g., 38 C.F.R. § 21.70 (2013).  The Veteran's VA vocational rehabilitation records were not, however, associated with the claims file.  On remand, associate the Veteran's vocational rehabilitation records with the claims file.  

The Veteran also testified before the undersigned that he had an ongoing claim with the Social Security Administration (SSA).  The record does not reflect that the RO was aware of this.  The Board remands to request copies of any medical evidence or decisions on disability claims in the possession of the SSA.  

The Veteran filed a January 2013 statement alleging worsening in his diabetes mellitus, type II, erectile dysfunction, myocardial ischemia, and general health.  In November 2013, after the Veteran's hearing before the undersigned, the RO provided new VA examinations for the Veteran's diabetes mellitus, type II, peripheral neuropathy, erectile dysfunction, and hypertension, but not his coronary artery disease.  The Board remands only the coronary artery disease for a new VA examination.  38 C.F.R. § 3.327(a)(2013).  

The Board observes that the Veteran has been receiving treatment from VA on an ongoing basis.  The paper and electronic records on file reflect treatment only through November 7, 2013.  To correctly assess the Veteran's current disabilities, all records of treatment from November 7, 2013 to the present must be considered.  Therefore, those records must be obtained for the file.

Finally, with respect to the Veteran's claim for a TDIU, he does not yet meet the schedular criteria for such an award under 38 C.F.R. § 4.16(a).  Nevertheless, referral for an extraschedular TDIU remains possible under 38 C.F.R. § 4.16(b).  Given the number and complexity of the Veteran's service-connected disabilities, the Board finds that a social and industrial survey is necessary in order for it to make an informed decision in this case.  See M21-1MR, III.iv.3.A.2.c (noting that a social survey may be especially useful when clinical examination alone would not provide sufficient information to assess the impact of physical and/or mental disability on a veteran's capacity to interact with others and function in an industrial setting).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide or submit a release in order for VA to obtain treatment records from St. Joseph's Hospital, dated 1998, and Dr. L. Abrams, dated 1997 to 1998.  

2.  Request copies any decisions and supporting evidence for a disability claim filed by the Veteran with the SSA.  

3.  Obtain and associated the Veteran's VA vocational rehabilitation records with the claims file.

4.  Obtain and associate the Veteran's relevant VA treatment records dated after November 7, 2013, with the claims file.

5.  All requests and responses must be clearly documented in the claims file and the Veteran must be notified of any inability to obtain these records, in accordance with 
38 C.F.R. § 3.159(e).

6.  After completing the requested development in paragraphs 1-4 above, undertake any further development warranted by the record, including obtaining any additional medical records directly identified by the Veteran or identified in the previously-obtained medical records.  Then, arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed benign prostatic hypertrophy and thyroid cancer.  

The examiner is asked to review the pertinent evidence in the claims file, including the Veteran's lay assertions, and also the prior examination results.  Then, based on the record review and examination results, the examiner is requested to address each of the following questions:

(a) Is it at least as likely as not (i.e., there is at least an equal probability) that the Veteran's (1) benign prostatic hypertrophy and (2) thyroid cancer is causally related to any event or circumstance of his active service, to include presumed exposure to herbicides in Vietnam?

(b) Without regard to the answer to question (a), is at least as likely as not that the Veteran's (1) benign prostatic hypertrophy and (2) thyroid cancer was caused by the Veteran's service-connected diabetes mellitus, type II, or its complications? 

(c) Without regard to the answer to questions 
(a) and (b), is at least as likely as not that the Veteran's (1) benign prostatic hypertrophy and 
(2) thyroid cancer has been aggravated by his service-connected diabetes mellitus, type II, or its complications?  In answering this question, the examiner is asked to accept that "aggravated" means there was (1) an increase in severity of the disease, where (2) the increase was not due to the natural progress of the nonservice-connected disease.

In providing the answer to (c), the examiner should, if possible, identify any chronic residuals of thyroid cancer and opine as to whether such residuals were aggravated by diabetes mellitus, type II, or its complications.

It is imperative that the examiner provide clear and separate responses addressing the two distinct questions above involving causation (in question b) and aggravation (in question c). 

A comprehensive rationale must be furnished for all opinions expressed.  That is, the examiner should 
(1) identify what facts and information, whether found in the record or outside the record (i.e., medical articles or treatises), support the opinion, and (2) explain how those facts and information justify the opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

7.  After completing the requested development in paragraphs 1-4 above, schedule the Veteran for an examination to determine the current nature and severity of his service-connected coronary artery disease.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated studies (specifically including metabolic equivalents, or METs) should be completed unless contraindicated.

8.  After completing the requested development in paragraphs 1-7 above, arrange for the Veteran undergo a social survey, administrated by a social worker, to evaluate the impact of the Veteran's service-connected disabilities (in particular his service-connected coronary artery disease, diabetes mellitus, type II, hypertension, peripheral neuropathy, and erectile dysfunction, and if appropriate, benign prostatic hypertrophy and thyroid cancer and its residuals) on his ability to interact with others and function in an industrial setting, in accordance with M21-1MR, III.iv.3.A.2.c.  The claims file and a copy of this Remand should be made available to the examiner.  The examiner should note that the claims file was reviewed.  The survey report should be prepared and associated with the Veteran's claims folder.

Following completion of the social and industrial survey, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the severity of each of his service-connected disabilities (coronary artery disease, diabetes mellitus, type II, hypertension, peripheral neuropathy, and erectile dysfunction, and if appropriate, benign prostatic hypertrophy and thyroid cancer and its residuals), and the impact of those on his employability.  In particular, the examiner should offer an opinion as to whether the Veteran's service-connected disabilities, taken cumulatively, and in conjunction with his education and occupational experience, are sufficient to preclude his obtaining and retaining any form of substantially gainful (including sedentary) employment.

A comprehensive rationale must be provided for any opinion offered.

9.  Then, readjudicate the service connection for benign prostatic hypertrophy and thyroid cancer, increased and initial disability rating, and TDIU claims on the merits with consideration of all pertinent evidence of record.  
If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

10.  Provide the Veteran with a statement of the case as to the issue of service connection for an acquired psychiatric disability, to include generalized anxiety disorder and major depressive disorder.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


